Case 2:21-cv-12770-CCC-JSA Document 16-22 Filed 06/21/21 Page 1 of 4 PageID: 390




                      EXHIBIT E
Case 2:21-cv-12770-CCC-JSA Document 16-22 Filed 06/21/21 Page 2 of 4 PageID: 391


   From:          Susan Joffe
   To:            Jude Odenthal; Moe Marshall / Stephanie Kiriak
   Cc:            Judith Ennis; Manny & Myra Genn; Joan Katz; momofmom; Seymour Fertig; Marty/Gloria Epstein; Gary M.
                  Krasna
   Subject:       Sabbath Elevator
   Attachments:   Sabbath Elevator.doc


  Good morning,

  Please see below for the requested information concerning the Sabbath elevator.

  Thank you for your consideration.

  Best regards,
  The Sabbath Elevator Committee
Case 2:21-cv-12770-CCC-JSA Document 16-22 Filed 06/21/21 Page 3 of 4 PageID: 392


                                                                     January 31, 2020

Dear Moe and Jude,

Thank you for the opportunity to sit down at a face to face meeting with you and the senior
management staff of our home, the Colony. You expressed the Board and building management's
concerns with the wear and tear on the doors to the service elevators, which are original doors, and
fifty years old. While the doors will eventually need to be replaced, the hope is that the expense can
be put off by limiting excessive opening and closing of the service elevator doors.

The committee is eager to work with you to do everything we can to allay operational concerns while
keeping the Sabbath elevator a continuing benefit to its users and to the Colony, which adds value for
all shareholders.

To that end, we proposed that the elevators be reprogrammed to operate as express going up from
the lower level to the highest designated floor, and making stops at the designated floors only on the
way down. This will help the Sabbath mode work more efficiently while also minimizing
inconvenience to non users and staff.

We have also reached out to all the Sabbath observers in the building to confirm that every stop is
essential, in order to avoid any non-essential stops. A number of Sabbath observers volunteered to do
without a stop on their floor, on a year-round basis, in order to preserve this amenity for their
neighbors, who are unable to walk the steps. Eliminating these 6 stops (North 25 and South 2, 16, 18,
23 and 27) will result in a reduction of about 25% of the current stops, which will significantly reduce
door openings and closings, thus easing wear and tear on the doors, and minimizing inconvenience to
staff and non-users.

In addition, residents who are away for an extended time will have stops on their floors suspended
during the season they are away. This will result in 7 fewer stops during the winter months
(eliminating North 1, 3, 7, 16 and South 1, 9, 21). Taken together with the voluntary year-round
reductions, during the winter months these steps will eliminate close to 40% of the current stops,
which will substantially reduce wear and tear to the elevator doors and minimize any inconvenience to
non-users. Shareholders who are away for the winter have agreed to provide advance notice, so that
management can schedule the re-programming at a mutually convenient date, (preferably to coincide
with regular elevator servicing). Costs of reprogramming the floors upon their return, will be borne by
the Sabbath elevator users, to avoid costs to the Colony.

With the above adjustments, the stops on the Sabbath mode will be as follows:

Winter months: North Tower – 5, 8, 9, 12, 30       South Tower – 3, 4, 5, 6, 7, PH

Spring, summer & fall - North Tower – 1, 3, 5, 7, 8, 9, 12, 16, 30
                        South Tower - 1, 3, 4, 5, 6, 7, 9, 21, PH

The committee has been evaluating schedule changes, and can modify the hours needed to a total of
seven hours rather than the current nine hours. This will pose a hardship to the Sabbath observing
Case 2:21-cv-12770-CCC-JSA Document 16-22 Filed 06/21/21 Page 4 of 4 PageID: 393


shareholders, be we are prepared to curtail our needs until the appropriate deferred upgrading is
made to the equipment.

However, reducing the total number of hours to less than seven would not be feasible for proper
Sabbath observance, and would cause severe hardship to many of the users of the Sabbath elevator –
especially the elderly, the infirm and physically challenged. It would also render all Sabbath observers
who must use the elevator at risk of violating the Sabbath, since proper observance entails not only
morning, afternoon and evening services, but also Torah study, rabbi lectures and similar activities in
the spirit of the Sabbath. Accordingly, to comply with the needs of the Colony while maintaining the
semblance of a Sabbath elevator, we offer the attached schedule for February and March.

The actual times will change in the course of the year, as candle-lighting times change with the
calendar, but the total number of hours will remain the same. The committee will provide the
changes in the course of the year as often as needed and with sufficient notice.

We look forward to working together in harmony to meet the needs of Sabbath observers while
minimizing any burden to non-observing shareholders and building management and staff, and
extending the life of the elevator doors. The Colony is our mutual home and we recognize the needs
of all our neighbors. We hope and trust that these concessions will result in substantial
improvements. We believe that a six month trial period would assure a fair and reasonable time to
see how they adjustments are operating both during the winter months and after, when shareholders
who are away for the winter return. We trust that after the trial period, this valuable amenity will
become a regular part of Colony life and increase the value for all current and future shareholders.

Thank you for your ongoing consideration
